United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-117035 ATLAS AMERICA PUBLIC #14-2004 L. P. (Name of small business issuer in its charter) Delaware 86-1111314 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #14-2004 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 20 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #14-2004 L.P. BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,461,100 $ 1,590,200 Accounts receivable – affiliate 1,618,500 1,625,100 Short-term hedge receivable due from affiliate 437,600 549,500 Total current assets 3,517,200 3,764,800 Oil and gas properties, net 24,205,900 26,044,800 Long-term hedge receivable due from affiliate 138,700 82,200 $ 27,861,800 $ 29,891,800 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 22,600 $ 19,600 Short-term hedge liability due to affiliate 38,500 13,000 Total current liabilities 61,100 32,600 Asset retirement obligation 2,425,900 2,321,400 Long-term hedge liability due to affiliate 626,500 825,600 Partners’ capital: Managing general partner 7,904,500 8,468,100 Limited partners (5,256.95 units) 17,438,400 19,422,300 Accumulated other comprehensive loss (594,600 ) (1,178,200 ) Total partners' capital 24,748,300 26,712,200 $ 27,861,800 $ 29,891,800 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 1,646,000 $ 1,975,000 $ 5,643,200 $ 6,156,400 Interest income 1,800 8,900 8,000 37,900 Total revenues 1,647,800 1,983,900 5,651,200 6,194,300 COSTS AND EXPENSES Production 415,700 550,800 1,618,100 1,757,000 Depletion 501,500 863,700 1,838,900 2,797,200 Accretion of asset retirement obligation 34,800 34,200 104,500 102,500 General and administrative 66,300 91,500 206,400 225,800 Total expenses 1,018,300 1,540,200 3,767,900 4,882,500 Net earnings $ 629,500 $ 443,700 $ 1,883,300 $ 1,311,800 Allocation of net earnings: Managing general partner $ 309,300 $ 309,800 $ 987,200 $ 960,600 Limited partners $ 320,200 $ 133,900 $ 896,100 $ 351,200 Net earnings per limited partnership unit $ 60 $ 26 $ 170 $ 67 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2008 $ 8,468,100 $ 19,422,300 $ (1,178,200 ) $ 26,712,200 Participation in revenues and expenses: Net production revenues 1,408,800 2,616,300 — 4,025,100 Interest income 2,800 5,200 — 8,000 Depletion (315,500 ) (1,523,400 ) — (1,838,900 ) Accretion of asset retirement obligation (36,600 ) (67,900 ) — (104,500 ) General and administrative (72,300 ) (134,100 ) — (206,400 ) Net earnings 987,200 896,100 — 1,883,300 Other comprehensive income — — 583,600 583,600 Distributions to partners (1,550,800 ) (2,880,000 ) — (4,430,800 ) Balance at September 30, 2008 $ 7,904,500 $ 17,438,400 $ (594,600 ) $ 24,748,300 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 1,883,300 $ 1,311,800 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,838,900 2,797,200 Non-cash loss on derivative value 465,400 1,162,600 Accretion of asset retirement obligation 104,500 102,500 Decrease in accounts receivable – affiliate 6,600 293,500 Increase (decrease) in accrued liabilities 3,000 (600 ) Net cash provided by operating activities 4,301,700 5,667,000 Cash flows from investing activities: Proceeds from sale of tangible equipment — 13,200 Net cash provided by investing activities — 13,200 Cash flows from financing activities: Distribution to partners (4,430,800 ) (6,088,100 ) Net cash used in financing activities (4,430,800 ) (6,088,100 ) Net decrease in cash and cash equivalents (129,100 ) (407,900 ) Cash and cash equivalents at beginning of period 1,590,200 2,282,700 Cash and cash equivalents at end of period $ 1,461,100 $ 1,874,800 Supplemental schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ — $ 5,900 Intangible drilling costs — 45,200 $ — $ 51,100 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #14-2004 L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #14-2004 L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,518 Limited Partners. The Partnership was formed on May 3, 2004 to drill and operate gas wells located primarily in western Pennsylvania and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and nine months ended September 30, 2008 and 2007 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007.
